United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 09-3071                                                September Term, 2014
                                                                    1:05-cr-00367-RMC-1
                                                       Filed On: February 6, 2015
United States of America,

              Appellee

       v.

Jaron Brice, also known as Jay Bird, also
known as Daddy, also known as Bird, also
known as Jay,

              Appellant


       BEFORE:       Garland, Chief Judge; Henderson, Rogers, Tatel, Brown,
                     Griffith, Kavanaugh, Srinivasan, Millett, Pillard, and Wilkins,
                     Circuit Judges; Williams and Sentelle, Senior Circuit Judges

                                        ORDER

       Appellant’s petition for rehearing en banc and the response thereto were
circulated to the full court, and a vote was requested. Thereafter, the call for a vote was
withdrawn. In light of the foregoing, and in the absence of a request by any member of
the court for a vote, it is

       ORDERED that the petition be denied.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Jennifer M. Clark
                                                         Deputy Clerk